DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Species A corresponding to claims 1-3, 5-7, 10-12 and 14 in the reply filed on 02/26/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gap-forming element” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure it appears the corresponding structure is the gap-forming element 50 in fig. 2 and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tightly closing” in claim 1 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the claim how tight some closing would have to necessarily be in order to satisfy the limitation of “tightly” and therefore the scope of the claim is indefinite. For the purpose of examination it is interpreted that the cover closes the module housing.
Claim 14 is rejected as being a “use claim”, in other words the claim recites a use without reciting the necessary method steps required to successfully perform said method or use. 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-6, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avnery (US 6,756,597) in view of Akahori (US 2015/0343105) in view of Offermann (US 3,988,588) in .
	Regarding claim 1, Avnery (US 6,756,597) teaches A cassette for generating a continuous fluid film from supplied biological fluid, suitable for irradiating the generated fluid film and continuously inactivating pathogens in the biological fluid in an arrangement for continuous, dose- controlled irradiation (Abstract), the cassette comprising: a module housing including: a tub for holding the fluid (Fig. 4 tub 62), an inlet channel for supplying the fluid to the tub (Fig. 4 pipe 58), a cylindrical roller which dips into the tub and fluid and is rotatable within the tub (Wheel 66), the cylindrical roller having coupling elements (Fig. 4 mount 68), a wiper lip on a downward-rotating side of the roller, is the wiper lip in intimate contact with a roller surface of the roller to wipe off the fluid film formed upon rotation of the roller on the roller surface (Fig. 4 lip of fluid removal member 78), and an outlet channel for receiving and discharging fluid wiped off by the wiper lip (The elongated surface of fluid removal member 78 where fluid leaves or alternatively the location where the fluid travels to); and a coupling coupling the mechanical or electromechanical drive unit to the roller, the coupling being configured to drive rotation of the cylindrical roller via the mechanical or electromechanical drive unit (Column 5 lines 33-37), wherein the cassette is sterilizable and for repeated use in the arrangement for continuous, dose-controlled irradiation (Column 1 lines 25-27). Avnery appears to be silent with regards to an overflow channel, the coupling elements being magnetic, and a housing cover with a window.
	Akahori (US 2015/0343105) teaches a liquid disinfecting device comprising a tub wherein the liquid level is maintained by an overflow recirculation channel (Fig. 6 level sensor 32 and recirculation port 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Avnery such that there is an overflow channel for discharging excess fluid to fix a fluid level in the tub as taught by Akahori. One would have been motivated to do so in order to successfully manage the tub fluid volume in order to allow the wheel to 
	Regarding the limitation that there is a housing cover: Offermann (US 3,988,588) teaches a liquid irradiation and sterilization device (Abstract) that comprising a fluid tight cover with the motor located outside the housing (Fig. 2 box 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Avnery such that there is a liquid-tight housing cover with the motor outside as taught by Offermann. One would have been motivated to do so to protect people from exposure from harmful radiation and to avoid spilling liquids.
	Regarding the limitation that the housing cover has a metal window which is permeable for beta radiation: Majewski (US 6,643,528) teaches that metals such as aluminum are permeable to beta radiation (Column 4 lines 18-21) and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Avnery such that the housing is formed at least partially from a metal such as aluminum, and one would have been motivated to do so to allow the beta radiation (electron radiation is a type of beta radiation as evidenced by “Guide to the nuclear wallchart” [NPL 2000]). Regarding the limitation that the window is “gas-tight”: the box 15 taught by Offermann is closed off and therefore if it were constructed of aluminum it would necessarily or at least obviously gas-tight at least to avoid leakage.
	Regarding the limitation that the coupling elements are magnetic: Hollander (US 6,719,125) teaches rollers can be magnetically coupled to drive means (roller 18, drive shaft 54, magnetic coupling 57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Avnery such that the wheel coupling is magnetic and comprises magnetic elements as taught by Hollander to arrive at the claimed invention. One would 
	Regarding the limitation that the cassette is interchangeable: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fashion the cassette such that it is removable and thus interchangeable. It has been found that if it were considered desirable for any reason to fashion components in a way that is separable, then it is obvious to make it removable for that purpose. MPEP 2144.04(V)(C). An ordinary artisan could desire to make the cassette interchangeable in order to replace broken, worn out, or faulty parts and would be well capable of doing so.
	Regarding claim 2, Avnery further teaches the module housing further comprises: a gap-forming element on an upward-rotating side of the roller, for forming and homogenizing the fluid film on the roller surface, wherein the gap-forming element on the upward-rotating side of the roller is spaced from the roller surface in such a manner that it forms a capillary gap, wherein the capillary gap extends to above the fluid level (Fig. 4 shows doctor blade 70 on the upward rotating side and an initial film of fluid 72).
	Regarding claim 3: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fashion the gap-forming element such that it is removable and thus interchangeable. It has been found that if it were considered desirable for any reason to fashion components in a way that is separable, then it is obvious to make it removable for that purpose. MPEP 2144.04(V)(C). An ordinary artisan could desire to make the gap-forming element interchangeable in order to replace broken, worn out, or faulty elements and would be well capable of doing so.

	Regarding claim 6, Avnery further teaches the wiper lip on the downward-rotating side of the roller is oriented in a downward-rotating direction of the rotating roller (The wiper lip is extends away from the roller in a direction that is downward rotating).
	Regarding claim 10, Avnery further teaches a source for beta radiation wherein the cassette is directly coupled to the radiation source (the source 12 shines directly onto and is integral with the rest of the device).
	Regarding claim 11, Avnery further teaches a pump for continuous transportation of fluid (Fig. 4 pump 56)
	Regarding claim 12, the wheel 66 taught by Avnery is inherently or at least obviously rotated by a mechanical drive unit and therefore necessarily comprises one.
	Regarding claim 14, the device taught by Avnery is capable of performing this function.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art alone or in combination fails to teach or fairly suggest all of the limitations of claim 7. The prior art that is considered to be the closest prior art is Henri (US 1,068,898). 
Henri teaches an apparatus for treating thin film fluids via radiation (title) that comprises a roller, a channel, and a tube, the tube projecting into a groove formed between the wiper lip and the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799      

/SEAN E CONLEY/Primary Examiner, Art Unit 1796